--------------------------------------------------------------------------------

Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated February 6, 2006 between
IMPART MEDIA GROUP, INC. (formerly known as Limelight Media Group, Inc.), a
Nevada corporation (the “Company”), and MARLIN CAPITAL PARTNERS II, LLC, a
Florida limited liability company (doing business as “InTransit Media”) (“Marlin
Capital Partners II”).


W I T N E S S E T H:


WHEREAS, pursuant to the terms of an Asset Purchase Agreement dated as of
February 6, 2006 (the “Purchase Agreement”) between the Company and Marlin
Capital Partners II, on the date hereof, the Company has agreed to issue to
Marlin Capital Partners II such number of shares of common stock, $.001 par
value, of the Company (the “Common Stock”) as determined pursuant to the
Purchase Agreement; and


WHEREAS, as a condition precedent to the consummation of the transactions
contemplated by the Purchase Agreement, the Company has agreed to provide
certain registration rights pursuant to the terms of this Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:


1.    Definitions. For purposes of this Agreement, capitalized terms used herein
shall have the meanings set forth in the preambles hereto and in this Section 1.
 
1.1     “Additional Shares” shall have the meaning assigned in Section 2.2.
 
1.2     “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
 
1.3     “Common Stock” shall mean the common stock, par value $.001 per share,
of the Company or, in the case of a conversion, reclassification or exchange of
such shares of such Common Stock, shares of the stock issued or issuable in
respect of such shares of Common Stock, and all provisions of this Agreement
shall be applied appropriately thereto and to any stock resulting therefrom.
 
1.4     “Demand Date” shall have the meaning assigned in Section 2.1 and shall
include the First Demand Date or a Subsequent Demand Date, as the context may
require.
 
1.5     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar federal statute enacted hereafter, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect
from time to time.
 
1.6     “First Demand Date” shall have the meaning assigned in Section 2.1.


--------------------------------------------------------------------------------



1.7     “First Registrable Securities” shall mean the Registrable Securities
being delivered to Marlin Capital Partners II on the date hereof.
 
1.8     “Form S-3” shall mean such form under the Securities Act as in effect on
the date hereof or any registration form under the Securities Act subsequently
adopted by the Commission which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the Commission.
 
1.9     “Form S-3 Initiating Holders” shall have the meaning assigned in Section
4.1.
 
1.10   “Holder” shall mean any holder of Registrable Securities.
 
1.11   “Indemnified Party” shall have the meaning assigned in Section 7.3.
 
1.12   “Indemnifying Party” shall have the meaning assigned in Section 7.3.
 
1.13   “Initiating Holders” shall mean Holders representing (on a fully diluted
basis) at least fifty-one percent (51%) of the total number of First Registrable
Securities or Subsequent Registrable Securities, as the case may be.
 
1.14   “Person” shall mean any individual, firm, corporation, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, government (or an agency or political subdivision thereof) or other
entity of any kind.
 
1.15   “Other Stockholders” shall have the meaning assigned in Section 2.2.
 
1.16   “Register”, “registered” and “registration” shall refer to a registration
effected by preparing and filing a registration statement with the Commission in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement by the Commission.
 
1.17   “Registrable Securities” shall mean (A) the shares of Common Stock issued
to Marlin Capital Partners II pursuant to the Purchase Agreement, including the
First Registrable Securities and the Subsequent Registrable Securities, and (B)
any stock of the Company issued as a dividend or other distribution with respect
to, or in exchange for or in replacement of, the shares of Common Stock referred
to in clause (A); provided, however, that such shares of Common Stock shall only
be treated as Registrable Securities hereunder if and so long as they have not
been sold in a registered public offering or have not been sold to the public
pursuant to Rule 144 under the Securities Act or any similar or successor rule.
 
1.18   “Registration Expenses” shall mean all expenses incurred by the Company
in compliance herewith, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, the reasonable fees and expenses (subject
to documentation thereof) of one counsel for all Holders and Other Stockholders,
and the expense of any special audits incident to or required by any such
registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).


--------------------------------------------------------------------------------



1.19   “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar federal statute enacted hereafter, and the rules and regulations of
the Commission thereunder, all as the same shall be in effect from time to time.
 
1.20   “Selling Expenses” shall mean all underwriting discounts and commissions
applicable to the sale of Registrable Securities.
 
1.21   “Subsequent Demand Date” shall have the meaning assigned in Section 2.1.
 
1.22   “Subsequent Registrable Securities” shall mean Registrable Securities
delivered to Marlin Capital Partners II on any date subsequent to the date
hereof.
 
2.    Requested Registration.
 
2.1     Request for Registration. If, at any time after February 5, 2007 (such
date being hereinafter referred to as the “First Demand Date”), the Company
shall receive from Initiating Holders holding First Registrable Securities a
written request that the Company effect any registration with respect to the
First Registrable Securities, the provisions set forth below shall be
applicable. In addition, in the event that Subsequent Registrable Securities are
issued by the Company and on a date that is not less than one year after such
issuance (a “Subsequent Demand Date” and together with the First Demand Date, a
“Demand Date”), the Company shall receive from Initiating Holders holding
Subsequent Registrable Securities a written request that the Company effect any
registration with respect to Subsequent Registrable Securities, then the
provisions set forth below shall also be applicable. In each of the foregoing
events, the Company will:
 
(a)    promptly give written notice of the proposed registration to all other
Holders of the First Registrable Securities or Subsequent Registrable
Securities, as the case may be; and
 
(b)    as soon as practicable, use all reasonable efforts to effect such
registration (including, without limitation, the execution of an undertaking to
file post effective amendments, appropriate qualification under the blue sky or
other state securities laws requested by such Initiating Holders and appropriate
compliance with applicable regulations issued under the Securities Act) as may
be so requested and as would permit or facilitate the sale and distribution of
all or such portion of such Registrable Securities as are specified in such
request, together with all or such portion of such Registrable Securities of any
Holder or Holders joining in such request as are specified in a written request
given within thirty (30) days after receipt of such written notice from the
Company; provided that the Company shall not be obligated to effect, or to take
any action to effect, any such registration pursuant to this Section 2:
 
(i)      in any particular jurisdiction in which the Company would be required
to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder;
 

--------------------------------------------------------------------------------



(ii)     less than ninety (90) calendar days after the effective date of any
registration declared or ordered effective other than a registration on Form S-3
or Form S 8;
 
(iii)    if, while a registration request is pending pursuant to this Section 2,
the Company determines, in the good faith judgment of the Board of Directors of
the Company, with the advice of counsel, that the filing of a registration
statement would require the disclosure of non-public material information the
disclosure of which would have a material adverse effect on the Company or would
otherwise materially adversely affect a financing, acquisition, disposition,
merger or other significant transaction, in which event the Company shall
deliver a certificate to such effect signed by its President to the proposed
selling Holders and the Company shall not be required to effect a registration
pursuant to this Section 2 until the earlier of (A) three (3) days after the
date upon which such material information is disclosed to the public or ceases
to be material, or (B) ninety (90) days after the Company makes such good faith
determination; provided, however, that the Company shall not utilize the right
under this Section 2.1(a)(iii) more than once in any twelve (12) month period;
or
 
(iv)   except as set forth in Section 2.5, after the second registration of such
Registrable Securities pursuant to this Section 2.1 has been declared or ordered
effective.
 
Subject to the foregoing clauses (i), (ii), (iii) and (iv), the Company shall
file a registration statement covering such Registrable Securities so requested
to be registered as soon as practicable after receipt of the request or requests
of such Initiating Holders.


2.2    Additional Shares to be Included.
 
(a)    The registration statement filed pursuant to the request of the
Initiating Holders may, subject to the provisions of Sections 2.4 and 3.3 below,
include (i) other securities of the Company (the "Additional Shares") which are
held by (x) officers or directors of the Company who, by virtue of agreements
with the Company, are entitled to include their securities in any such
registration, or (y) other persons who, by virtue of agreements with the
Company, are entitled to include their securities in any such registration (the
"Other Stockholders"), and (ii) securities of the Company being sold for the
account of the Company.
 
(b)    If at any time when Initiating Holders holding First Registrable
Securities or Subsequent Registrable Securities are entitled to make a request
for registration under Section 2.1, additional Registrable Securities shall have
been issued but the one-year period provided in Section 2.1 shall not yet have
elapsed with respect thereto, the Holders of such additional Registrable
Securities shall nevertheless have the right to have such additional Registrable
Securities included in the registration being requested by such Initiating
Holders and the Company shall take all appropriate actions to that end.
 
2.3    Underwriting.
 

--------------------------------------------------------------------------------



(a)    If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to this Section 2 and the
Company shall include such information in the written notice to other Holders
referred to in Section 2.1 above. The right of any Holder to registration
pursuant to this Section 2 shall be conditioned upon such Holder's participation
in such underwriting and the inclusion of such Holder's Registrable Securities
in the underwriting to the extent provided herein and subject to the limitations
provided herein. A Holder may elect to include in such underwriting all or a
part of the Registrable Securities he holds.
 
(b)    The Company shall (together with all Holders, officers, directors and
Other Stockholders proposing to distribute their securities through such
underwriting) negotiate and enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
such underwriting by a majority in interest of the Initiating Holders, which
underwriter(s) shall be reasonably acceptable to the Company.
 
2.4    Limitations on Shares to be Included. Notwithstanding any other provision
of this Section 2, if the representative of the underwriters advises the
Initiating Holders in writing that marketing factors require a limitation on the
number of shares to be underwritten, first the Additional Shares and any
securities being sold for the account of the Company shall be excluded from such
registration pursuant to the priorities set forth in Section 3.3 of this
Agreement and, if a limitation on the number of shares is still required, the
number of shares that may be included in the registration and underwriting shall
be allocated among all Holders, including Initiating Holders, in proportion, as
nearly practicable, to the respective amounts of Registrable Securities which
they have requested to be included in such registration statement. If the
Company or any Holder, officer, director or Other Stockholder who has requested
inclusion in such registration as provided above disapproves of the terms of any
such underwriting, such Person may elect to withdraw such Person's Registrable
Securities or Additional Shares therefrom by written notice to the Company and
the underwriter and the Initiating Holders. Any Registrable Securities or other
securities excluded shall also be withdrawn from such registration. No
Registrable Securities or Additional Shares excluded from such registration by
reason of such underwriters’ marketing limitation shall be included in such
registration. To facilitate the allocation of shares in accordance with this
Section 2.4, the Company or underwriter or underwriters selected as provided
above may round the number of Registrable Securities of any Holder which may be
included in such registration to the nearest 100 shares.
 
2.5   Additional Demand Registration. If with respect to the last registration
permitted to be exercised by the Holders of Registrable Securities under Section
2.1, the Holders are unable to register all of their Registrable Securities
because of the operation of Section 2.4 hereof, such Holders shall be entitled
to require the Company to effect one additional registration to afford the
Holders an opportunity to register all such Registrable Securities. Such
additional registration shall again be subject to the provisions of this Section
2.
 
3.    Company Registration.
 
3.1    If the Company shall determine to register under the Securities Act any
of its equity securities or securities convertible into equity securities either
for its own account or the account of a security holder or holders exercising
any demand registration rights, other than a registration relating solely to
employee benefit plans, or a registration relating solely to a Commission Rule
145 transaction, or a registration on Form S-4 or S-8 (or any successor forms
thereto), the Company will:
 

--------------------------------------------------------------------------------




(a)    promptly give to each Holder, including any Holders of additional
Registrable Securities referenced in Section 2.2(b), written notice thereof
(which shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and
 
(b)    include in such registration (and, subject to Section 2.1(b)(i), any
related qualification under blue sky laws or other compliance), and in any
underwriting involved therein, all the Registrable Securities specified in a
written request or request, made by any Holder within thirty (30) days after
receipt of the written notice from the Company described in clause (a) above,
except as set forth in Section 3.3 below. Such written request may specify all
or a part of a Holder’s Registrable Securities.
 
3.2    Underwriting. If the registration of which the Company gives notice is
for a registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to Section
3.1(a). The right of any Holder to registration pursuant to this Section 3 shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall (together with the Company and any officers,
directors or Other Stockholders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected by the Company.
 
3.3    Limitations on Shares to be Included. Notwithstanding any other provision
of this Section 3, if the representative of the underwriters advises the Company
in writing that marketing factors require a limitation or elimination on the
number of shares to be underwritten, the representative may (subject to the
allocation priority set forth below) limit the number of or eliminate the
Registrable Securities to be included in the registration and underwriting. The
Company shall so advise all holders of securities requesting registration, and
the number of shares of securities that are entitled to be included in the
registration and underwriting shall be allocated as follows: first, if such
underwritten offering shall have been initiated by the Company for the sale of
securities for its own account, to the Company for securities being sold for its
own account; second, among the Holders and the Other Stockholders, in
proportion, as nearly as practicable, to the respective amounts of Registrable
Securities which they requested to be included in such registration; and
thereafter, the number of shares that may be included in the registration
statement and underwriting shall be allocated among all officers or directors,
in each case in proportion, as nearly as practicable, to the respective amounts
of Additional Shares which they requested to be included in such registration at
the time of filing the registration statement. If any Holder of Registrable
Securities or any officer, director or Other Stockholder disapproves of the
terms of any such underwriting, he may elect to withdraw therefrom by written
notice to the Company and the underwriter. Any Registrable Securities or other
securities excluded or withdrawn from such underwriting shall also be withdrawn
from such registration. The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 3 prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration.


--------------------------------------------------------------------------------



4.    Registrations on Form S-3.
 
4.1    Anything contained in Section 2 to the contrary notwithstanding, at any
time after the Demand Date and if the Company is then qualified for the use of
Form S-3, the Holders, including any Holder of additional Registrable Securities
referenced in Section 2.2(b), representing (on a fully diluted basis) at least
twenty percent (20%) of the total number of Registrable Securities (the “Form
S-3 Initiating Holders”) shall have the right to request in writing unlimited
registrations of Registrable Securities on Form S-3, which request or requests
shall (i) specify the number of Registrable Securities intended to be sold or
disposed of and the holders thereof and (ii) state the intended method of
disposition of such Registrable Securities, and upon receipt of any such
request, the Company shall use all reasonable efforts promptly to effect the
registration under the Securities Act of the Registrable Securities so requested
to be registered. A requested registration on Form S-3 in compliance with this
Section 4 shall not count as a registration statement initiated pursuant to
Section 2 for purposes of determining the number of registrations which may be
requested by the Initiating Holders under such Section, but shall otherwise be
treated as a registration initiated pursuant to, and shall be subject to, the
provisions of Section 2.
 
4.2    Anything contained in Section 4.1 to the contrary notwithstanding, the
Company shall not be obligated to effect, or take any action to effect, any
registration under the Securities Act pursuant to Section 4.1:
 
(a)    Unless the Form S-3 Initiating Holders propose to dispose of shares of
Registrable Securities having an aggregate price to the public (before deduction
of Selling Expenses) of more than $7,500,000;
 
(b)    Within one hundred eighty (180) days of the effective date of the most
recent registration pursuant to this Section 4 in which securities held by the
requesting Holder could have been included for sale or distribution;
 
(c)    In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;
 
(d)    If the Company shall furnish to the Form S-3 Initiating Holders a
certificate signed by the President of the Company stating that the Company
intends in good faith to file within ninety (90) days after the date of such
notice a registration statement pertaining to securities of the Company and in
which the Form S-3 Initiating Holders may request inclusion of Registrable
Securities pursuant to Section 3, then, during the period starting with the date
of such notice and ending on the date six (6) months immediately following the
effective date of such registration statement, provided that the Company
actively employs in good faith all reasonable efforts to cause such registration
statement to become effective; provided, however, that the Company may only
delay an offering pursuant to this Section 4.2(d) for a period of not more than
ninety (90) days, if a filing of any other registration statement is not made
within that period and the Company may only exercise the right specified in this
clause (d) once in any twelve (12) month period; or


--------------------------------------------------------------------------------



(e)    If the Company determines, in the good faith judgment of the Board of
Directors of the Company, with the advice of counsel, that the filing of a
registration statement would require the disclosure of non-public material
information the disclosure of which would have a material adverse effect on the
Company or would otherwise materially adversely affect a financing, acquisition,
disposition, merger or other significant transaction, in which event the Company
shall deliver a certificate to such effect signed by its President to the Form
S-3 Initiating Holders and the Company shall not be required to effect a
registration under this Section 4 until the earlier of (A) three (3) days after
the date upon which such material information is disclosed to the public or
ceases to be material, or (B) ninety (90) days after the Company makes such good
faith determination; provided, however, that the Company shall not utilize the
right under this Section 4.2(e) more than once in any twelve (12) month period.
 
4.3    Notwithstanding the registration rights granted to Holders in Sections 2,
3, and 4 hereof, a Holder shall not be entitled to include its Registrable
Securities in any registration statement to be filed with respect to the resale
of Common Stock issuable upon exercise of the Common Stock Purchase Warrant
issued by the Company to Laurus Master Funds, Ltd. on January 27, 2006.
 
5.    Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to Sections 2, 3 or
4 of this Agreement shall be borne by the Company, except that Selling Expenses
shall be borne pro rata by each Holder in accordance with the number of shares
sold.
 
6.    Registration Procedures.
 
6.1    In the case of each registration effected by the Company pursuant to this
Agreement, the Company will keep each Holder advised in writing as to the
initiation of each registration and as to the completion thereof and will, at
its expense:
 
(a)    Use all reasonable efforts to keep such registration effective for a
period of one hundred eighty (180) days or until the Holder or Holders have
completed the distribution described in the registration statement relating
thereto, whichever first occurs; provided, however, that the Company will keep
such registration effective for longer than one hundred eighty (180) days if the
costs and expenses associated with such extended registration are borne by the
selling Holders; and provided, further, that in the case of any registration of
Registrable Securities on Form S-3 which are intended to be offered on a
continuous or delayed basis, such one hundred eighty (180) day period shall, at
the cost and expense of the Company, be extended, if necessary, to keep the
registration statement effective until all such Registrable Securities are sold,
provided that Rule 415, or any successor rule under the Securities Act, permits
an offering on a continuous or delayed basis, and provided, further, that
applicable rules and regulations under the Securities Act governing the
obligation to file a post effective amendment permit, in lieu of filing a post
effective amendment which (y) includes any prospectus required by Section
10(a)(3) of the Securities Act, or (z) reflects facts or events representing a
material or fundamental change in the information set forth in the registration
statement, the incorporation by reference of information otherwise required to
be included in such post effective amendment covered by (y) and (z) above to be
contained in periodic reports filed pursuant to Section 13 or 15(d) of the
Exchange Act in the registration statement;


--------------------------------------------------------------------------------



(b)    Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;
 
(c)    Furnish such number of prospectuses and other documents incident thereto,
including any amendment of or supplement to the prospectus, as a Holder from
time to time may reasonably request;
 
(d)    Notify each seller of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in the light of the circumstances then existing,
and at the request of any such seller, prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in the light of the circumstances then existing;
 
(e)    List all such Registrable Securities registered in such registration on
each securities exchange or automated quotation system on which the Common Stock
of the Company is then listed;
 
(f)     Provide a transfer agent and registrar for all Registrable Securities
and a CUSIP number for all such Registrable Securities, in each case not later
than the effective date of such registration;

 
(g)    Make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement, and any attorney or accountant retained by any such seller or
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company's officers and directors to
supply all information reasonably requested by any such seller, underwriter,
attorney or accountant in connection with such registration statement;
 
(h)    Furnish to each selling Holder upon request a signed counterpart,
addressed to each such selling Holder, of:
 
(i)     an opinion of counsel for the Company, dated the effective date of the
registration statement in form reasonably acceptable to the Company and such
counsel, and
 

--------------------------------------------------------------------------------


 
(ii)     “comfort” letters signed by the Company’s independent public
accountants who have examined and reported on the Company’s financial statements
included in the registration statement, to the extent permitted by the standards
of the American Institute of Certified Public Accountants, covering such matters
as are customarily covered in opinions of issuer's counsel and accountants’
“comfort” letters delivered to underwriters in underwritten public offerings of
securities;
 
(i)     Furnish to each selling Holder upon request a copy of all documents
filed with and all correspondence from or to the Commission in connection with
any such offering; and
 
(j)     Make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months, but not more than eighteen (18) months, beginning with the first month
after the effective date of the registration statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act.
 
6.2    It shall be a condition precedent to the obligations of the Company to
take any action pursuant to this Agreement that the Holders proposing to
register Registrable Securities shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them, and their
intended method of distribution of such Registrable Securities as the Company
shall reasonably request and as shall be required in connection with the action
to be taken by the Company.
 
6.3    In connection with the preparation and filing of each registration
statement under this Agreement, the Company will give the Holders on whose
behalf such Registrable Securities are to be registered and their underwriters,
if any, and their respective counsel and accountants, the opportunity to review
such registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and will give each
such Holder such access to the Company's books and records and such
opportunities to discuss the business of the Company with its officers, its
counsel and the independent public accountants who have certified the Company's
financial statements, as shall be necessary, in the opinion of such Holders or
such underwriters or their respective counsel, in order to conduct a reasonable
and diligent investigation within the meaning of the Securities Act.
 
7.    Indemnification.



--------------------------------------------------------------------------------


 
7.1    Indemnification by the Company. The Company will indemnify each Holder,
each of its officers, employees, agents, directors and partners (including
partners of partners and shareholders of such partners), and each person
controlling (within the meaning of the Securities Act) such Holder, with respect
to which registration, qualification or compliance has been effected pursuant to
this Agreement, and each underwriter, if any, and each Person who controls any
underwriter, against all claims, losses, damages and liabilities (or actions,
proceedings or settlements in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act or any rule or regulation thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance, and will
reimburse each such Holder, each of its officers, employees, agents, directors
and partners (including partners of partners and shareholders of such partners),
and each person controlling (within the meaning of the Securities Act) such
Holder, each such underwriter and each Person who controls any such underwriter,
for any legal and any other expenses reasonably incurred in connection with
investigating and defending or settling any such claim, loss, damage, liability
or action as the same are incurred, provided that the Company will not be liable
in any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any untrue statement or omission made in
reliance upon and based upon written information furnished to the Company by
such Holder or underwriter and stated to be specifically for use therein.
 
7.2    Indemnification by the Holders. Each Holder will, if Registrable
Securities held by him are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify the
Company, each of its directors and officers and each underwriter, if any, of the
Company's securities covered by such a registration statement, each person who
controls the Company (other than such Holder) or such underwriter within the
meaning of the Securities Act and the rules and regulations thereunder, each
other such Holder and each of their officers, directors and partners, and each
Person controlling such Holder or other stockholder, against all claims, losses,
damages, expenses and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained, on the effective date thereof, in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company, each of its directors and officers, each underwriter or control
Person, each other Holder and each of their officers, directors and partners and
each Person controlling such Holder or other stockholder for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein; provided, however, that in no event
shall the liability of any Holder for indemnification under this Section 8 in
its capacity as a seller of Registrable Securities exceed the amount equal to
the proceeds to such Holder of the securities sold in any such registration; and
provided further, however, that no selling Holder shall be required to indemnify
any Person against any liability arising from any untrue or misleading statement
or omission contained in any preliminary prospectus if such deficiency is
corrected in the final prospectus or for any liability which arises out of the
failure of any Person to deliver a prospectus as required by the Securities Act.


--------------------------------------------------------------------------------



7.3    Notices of Claims, Procedures, etc. Each party entitled to
indemnification under this Section 8 (the “Indemnified Party”) shall give notice
to the party required to provide indemnification (the “Indemnifying Party”)
promptly after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom,
provided that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not be unreasonably withheld), and the
Indemnified Party may participate in such defense at the Indemnified Party's
sole expense, and provided further that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 8 unless such failure is prejudicial to the
ability of Indemnifying Party to defend such claim or action. Notwithstanding
the foregoing, such Indemnified Party shall have the right to employ its own
counsel in any such litigation, proceeding or other action if (i) the employment
of such counsel has been authorized by the Indemnifying Party, in its sole and
absolute discretion, or (ii) the named parties in any such claims (including any
impleaded parties) include any such Indemnified Party and the Indemnified Party
and the Indemnifying Party shall have been advised in writing (in suitable
detail) by counsel to the Indemnified Party either (A) that there may be one or
more legal defenses available to such Indemnified Party which are different from
or additional to those available to the Indemnifying Party, or (B) that there is
a conflict of interest by virtue of the Indemnified Party and the Indemnifying
Parties having common counsel, in any of which events, the legal fees and
expenses of a single counsel for all Indemnified Parties with respect to each
such claim, defense thereof, or counterclaims thereto shall be borne by
Indemnifying Party. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall cooperate to the extent reasonably
required and furnish such information regarding itself or the claim in question
as an Indemnifying Party may reasonably request in writing and as shall be
reasonably required in connection with defense of such claim and litigation
resulting therefrom.
 
8.    Information by Holder. Each Holder of Registrable Securities shall furnish
to the Company such information regarding such Holder and the distribution
proposed by such Holder as the Company may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification
or compliance referred to in this Agreement.
 
9.    Transfer or Assignment of Registration Rights. The rights to cause the
Company to register securities granted by the Company under this Agreement may
be transferred or assigned by a Holder to a transferee or assignee of any
Registrable Securities; provided that the Company is given written notice at or
prior to the time of said transfer or assignment, stating the name and address
of said transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned; and provided
further that the transferee or assignee of such rights assumes in writing the
obligations of a Holder under this Agreement to the Company and other Holders in
effect at the time of transfer under all effective agreements.


--------------------------------------------------------------------------------



(a)    The Company acknowledges that on the date hereof, the First Registrable
Securities have been transferred by Marlin Capital Partners II to the following:
 
Michael and Betsey Brauser TBE
Charles Eissa
Scott Frohman
Mark Baldinger
 
(b)    The Company acknowledges and agrees that such transferees have succeeded
to all of the rights of the Company as to the First Registrable Securities.
 
10.    Exchange Act Compliance. So long as the Company remains subject to the
reporting requirements of the Exchange Act, the Company shall file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and will take all
actions reasonably necessary to enable holders of Registrable Securities to sell
such securities without registration under the Securities Act within the
limitation of the provisions of (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, (b) Rule 144A under the Securities Act,
as such Rule may be amended from time to time, if applicable, or (c) any similar
rules or regulations hereunder adopted by the Commission. Upon the request of
any Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements.
 
11.    No Conflict of Rights. Except as otherwise provided in this Section 12,
without the consent of holders of 51% of the Registrable Securities (including
for this purpose additional Registrable Securities referenced in Section
2.2(b)), the Company will not hereafter enter into any agreement with respect to
its securities which is inconsistent with the rights granted to the Holders in
this Agreement. Without limiting the generality of the foregoing, the Company
will not hereafter enter into or modify any agreement with respect to its
securities which grants, or modifies any existing agreement with respect to its
securities to grant, to a holder of its securities in connection with an
incidental registration of such securities equal or higher priority to the
rights granted to the Holders under Sections 2, 3 and 4 of this Agreement.
Notwithstanding anything to the contrary contained herein, the Company may,
without the consent of the Holders, enter into agreements with the holders
(beneficial or of record) of its Common Stock issued in connection with (a) its
proposed acquisitions of the outstanding shares of each of World Narrowcasting
Corporation, a South Carolina corporation, and IMPART, Inc., a Washington
Corporation, (b) any financing obtained by the Company in connection with such
proposed acquisitions or (c) the financing obtained by the Company in connection
with its acquisition of the Assets (as defined in the Purchase Agreement), so
long as the rights related to the Company’s securities granted therein to such
holders are pari passu with the rights of the Holders granted in this Agreement.
The Company hereby represents and warrants to each Holder that the execution,
delivery or performance of this Agreement does not (including with the passage
of time) (i) constitute a breach or an event of default under any other
agreement between the Company and any Other Stockholder, or (ii) cause or
trigger a right of termination or right of acceleration under any such
agreement.
 
12.    Benefits of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns, legal representatives and heirs. Except as
provided in Section 9 above, this Agreement does not create, and shall not be
construed as creating, any rights enforceable by any other Person.
 

--------------------------------------------------------------------------------


 
13.    Complete Agreement. This Agreement constitutes the complete understanding
among the parties with respect to its subject matter and supersedes all existing
agreements and understandings, whether oral or written, among them. No
alteration or modification of any provisions of this Agreement shall be valid
unless made in writing and signed, on the one hand, by the Holders of a majority
of the Registrable Securities then outstanding and, on the other, by the
Company.
 
14.    Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
15.    Notices. All notices, offers, acceptances and other communications
required or permitted to be given or to otherwise be made to any party to this
Agreement shall be deemed to be sufficient if contained in a written instrument
delivered by hand, first class mail (registered or certified, return receipt
requested), telecopier or overnight air courier guaranteeing next day delivery,
if to the Company, at 1300 North Northlake Way, Seattle, Washington 98103,
Attention: Joseph F. Martinez, with a copy to Pryor Cashman Sherman & Flynn LLP,
410 Park Avenue, New York, New York 10022, Attention: Eric M. Hellige, Esq., and
if to any Holder, to Marlin Capital Partners II, LLC, 2900 Gateway Drive,
Pompano Beach, Florida 33069 or at such other address as may have been furnished
the Company in writing.
 
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and the next business day after timely delivery to
the courier, if sent by overnight air courier guaranteeing next day delivery.
Any party may change the address to which each such notice or communication
shall be sent by giving written notice to the other parties of such new address
in the manner provided herein for giving notice.


16.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York without giving
effect to the provisions, policies or principles thereof respecting conflict or
choice of laws.
 
17.    Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original but all of which taken together shall
constitute one and the same agreement.
 
18.    Severability. Any provision of this Agreement which is determined to be
illegal, prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such illegality, prohibition or
unenforceability without invalidating the remaining provisions hereof which
shall be severable and enforceable according to their terms and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


 
[remainder of page left intentionally blank]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have signed this Registration Rights Agreement
as of the date first set forth above.



 
IMPART MEDIA GROUP, INC.
               
By:   
/s/Joseph F. Martinez
     
Name:  Joseph F. Martinez
     
Title:   Chairman of the Board and
     
Chief Financial Officer
           
MARLIN CAPITAL PARTNERS II, LLC D/B/A INTRANSIT MEDIA
                   
By:   
/s/Michael Brauser
     
Name:  Michael Brauser
     
Title:    Manager
 

 

--------------------------------------------------------------------------------